Case: 20-50210       Document: 00515631358            Page: 1      Date Filed: 11/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                             November 9, 2020
                                     No. 20-50210
                                   Summary Calendar                             Lyle W. Cayce
                                                                                     Clerk

   Wei-Ping Zeng,

                                                                  Plaintiff—Appellant,

                                           versus

   Texas Tech University Health Science Center
   at El Paso;
   Peter Rotwein; Richard A. Lange;
   Beverley Court; Rebecca Salcido,

                                                               Defendants—Appellees.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                  No. 3:19-CV-99


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Texas Tech University Health Science Center at El Paso (“Texas
   Tech”) fired Dr. Wei-Ping Zeng when, for several months and without


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-50210      Document: 00515631358             Page: 2   Date Filed: 11/09/2020




                                       No. 20-50210


   proper authorization, he worked from his West Virginia home instead of the
   El Paso lab to which he was assigned. Zeng asserts that his termination was
   discriminatory, in violation of both Title VII and the Texas Commission on
   Human Rights Act (“TCHRA”), and that it violated his Fourteenth Amend-
   ment due process rights. In addition, Zeng puts forth defamation and torti-
   ous interference claims. The district court granted defendants’ motion for
   summary judgment on all claims. We affirm.

                                            I.
          Zeng obtained his Ph.D. in immunology and cell pathology from the
   State University of New York at Buffalo, underwent post-doctoral training in
   immunology at Yale University, and then entered academia as a faculty mem-
   ber at the University of Rochester in 1999. In 2009, Zeng left Rochester to
   begin working as an associate professor at Marshall University in West Vir-
   ginia, where he was denied tenure in 2016.
          On the heels of that denial, Zeng filed a grievance against Marshall and
   applied for a research associate position at Texas Tech. He was offered that
   position, moved to Texas, and began working under Dr. Haoquon Wu in
   2017. Although Zeng rented an El Paso apartment, he retained a house in
   West Virginia.
          Soon after beginning work in El Paso, Zeng sued Marshall in federal
   court in West Virginia. There, as here, Zeng appeared pro se. Needing to be
   present for those legal proceedings, and believing that, in any event, he could
   work more effectively from home, Zeng asked Wu for permission to work
   from West Virginia instead of at the El Paso lab, and Wu acquiesced. At some
   point in the ensuing months, Zeng terminated his lease in El Paso and lived
   only in West Virginia. He did not tell Wu that he was terminating his El Paso
   lease, nor did he inform anyone else at Texas Tech that he was working from
   West Virginia in the first place.




                                            2
Case: 20-50210     Document: 00515631358           Page: 3   Date Filed: 11/09/2020




                                    No. 20-50210


          Thus, solely on Wu’s permission, Zeng worked primarily from West
   Virginia from early May until early December 2017. Under Texas Tech’s
   work-from-home policy, that’s problematic. Texas Tech’s policy requires
   that, to work from home, an employee must attain a signed “Telecommuting
   Agreement,” which “must have the approval of the employee’s unit head,
   the Dean or Director, the appropriate Department’s Vice President, Human
   Resources, and President before it can be implemented.” Zeng does not con-
   test that, although he received permission from Wu, his work-from-home
   arrangement was not approved by the other necessary parties. In the absence
   of such an agreement, Texas Tech requires that its employees work “only at
   the employee’s regular place of business or assigned duty point unless the
   employee . . . has received prior written authorization of the President,” Dr.
   Richard Lange, “or his/her designee.”
          In November and December 2017, Texas Tech audited the employees
   in Zeng’s department, comparing an employee’s timesheets with the number
   of times the employee used his or her access badge to enter the building.
   Given that Zeng was in West Virginia at the time, his reported hours worked
   did not match the number of times he accessed the building. Specifically, the
   audit revealed that, although Zeng recorded normal working hours, he did
   not access the building on 119 of the 142 days that he was employed from May
   to December. Because the department was not aware of Zeng’s work-from-
   home arrangement, that discrepancy understandably raised eyebrows.
          Beverly Court, senior director of Zeng’s department, scheduled a
   December 19 meeting with Zeng “to discuss Timesheets.” Apparently not
   understanding the nature of the meeting, Zeng did not respond to the meet-
   ing invitation and did not attend. On December 21, Dr. Peter Rotwein, the
   chair of Zeng’s department, emailed Wu to inform him of the situation. Wu,
   who was visiting China at the time, responded on January 7, explaining that
   Zeng was involved in a lawsuit and that Wu had authorized him to “work at



                                         3
Case: 20-50210        Document: 00515631358       Page: 4   Date Filed: 11/09/2020




                                   No. 20-50210


   home for a while.”
          On January 8, 2018, Court sent Zeng another meeting request and an
   email, this time requesting Zeng to “confirm [he] received [the] email and
   will be available to meet.” Zeng replied, informing Court that he was “not
   in El Paso” but would “try to come back as soon as possible.” Court re-
   sponded the next day, asking when he “plan[ned] to be at work so [they
   could] meet.” Zeng vaguely replied that he would let her know when he
   returned and told her that “[t]here is something I have to deal with now, but
   I will come back as soon as I can.” Later that day Rotwein emailed Zeng,
   informing him of the discrepancies revealed in the audit, that he was in vio-
   lation of Texas Tech’s work-from-home policy, and requesting that he pro-
   vide a record of the work performed when he was not in the office. Zeng sent
   Rotwein a summary of that work on January 11, as requested.
          On January 12, Court emailed Zeng again, this time informing him that
   he was being placed on leave without pay. A week later, Rotwein sent Lange
   an email explaining the situation and “request[ing] termination of Dr. Zeng’s
   appointment for cause.” About a week after that, Court emailed Zeng with
   an attached letter informing him that his employment was terminated effec-
   tive January 22.
          Zeng sued in state court, and the defendants removed to federal court
   on the basis of federal question and supplemental jurisdiction. In his second
   amended complaint, Zeng alleged discrimination under Title VII, the
   TCHRA, and 42 U.S.C. § 1981, violation of his Fourteenth Amendment due
   process rights, tortious interference, and defamation. Both sides sought
   summary judgment. The district court granted defendants’ motion for sum-
   mary judgment in full and dismissed all claims. Zeng appeals. We affirm.




                                        4
Case: 20-50210         Document: 00515631358               Page: 5      Date Filed: 11/09/2020




                                          No. 20-50210


                                                II.
                                                A.
           Zeng first asserts that his firing was discriminatory, in violation of both
   federal and state law. 1 As an initial matter, we disagree with the district court
   that Zeng’s TCHRA claims are barred by sovereign immunity. “[A] State
   waives [sovereign] immunity when it removes a case from state court to fed-
   eral court.” Lapides v. Bd. of Regents of Univ. Sys. of Ga., 535 U.S. 613, 618–
   19, 624 (2002). This maxim is in “the context of state-law claims, in respect
   to which the State has explicitly waived sovereign immunity from state-court
   proceedings.” Id. at 617.
           To be sure, “the Constitution permits and protects a state’s right to
   relinquish its immunity from suit while retaining its immunity from liability
   . . . .” Meyers ex rel. Benzing v. Texas, 410 F.3d 236, 255 (5th Cir. 2005).
   Thus, a state may waive its immunity from suit through removal and simul-
   taneously retain its immunity from liability.
           But that is not the case here. The TCHRA waives Texas’s sovereign
   immunity from state-court proceedings. Mission Consol. Indep. Sch. Dist. v.
   Garcia, 253 S.W.3d 653, 660 (Tex. 2008). And although the TCHRA does
   not “waive sovereign immunity [from suit] in federal court,” 2 the defendants
   have done that through removal. Lapides, 535 U.S. at 624.



           1
             Zeng asserts claims under Title VII (race and nationality), 42 U.S.C. § 1981, and
   the TCHRA. “Because these three statutory bases are functionally identical for the
   purposes of [Zeng’s] claims, it would be redundant to refer to all of them.” Shackleford v.
   Deloitte & Touche, LLP, 190 F.3d 398, 403 n.2 (5th Cir. 1999). Thus, although we dismiss
   several claims on technical grounds, the substantive analysis would apply to all claims even
   if they remained viable.
           2
             Perez v. Region 20 Educ. Serv. Ctr., 307 F.3d 318, 332 (5th Cir. 2002); see also
   Pequeno v. Univ. of Tex. at Brownsville, 718 F. App’x 237, 241 (5th Cir. 2018) (applying Perez
   to the TCHRA).




                                                 5
Case: 20-50210         Document: 00515631358               Page: 6       Date Filed: 11/09/2020




                                           No. 20-50210


           Put another way, defendants do not enjoy “immunity from liability”
   because the TCHRA waived it. Meyers, 410 F.3d at 255. And defendants no
   longer enjoy “immunity from suit” because they waived it by removal. Id.;
   see also Lapides, 535 U.S. at 624. Thus, defendants waived sovereign immun-
   ity for the TCHRA claims in this case. 3
           Although there is no sovereign immunity, under the TCHRA only
   “employers may be liable for an unlawful employment practice. The Act does
   not create a cause of action against supervisors or individual employees.”
   Anderson v. Hous. Cmty. Coll. Sys., 458 S.W.3d 633 (Tex. App.—Houston [1st
   Dist.] 2015, no pet.) (cleaned up). Similarly, although Congress abrogated
   sovereign immunity for state actors in Title VII, Fitzpatrick v. Bitzer, 427 U.S.
445, 447–48 (1976), a plaintiff cannot sue both an employer and its employees
   in their official capacity under Title VII. To do so would subject the em-
   ployer to double liability, because “a Title VII suit against an employee is
   actually a suit against the corporation.” Indest v. Freeman Decorating, Inc.,
   164 F.3d 258, 262 (5th Cir. 1999). Thus, because Zeng opts to sue Texas
   Tech under Title VII and the TCHRA, he may not simultaneously sue the
   individual defendants.
           So, where does that leave us? After we knock out the improper claims
   and revive the TCHRA claim, Zeng retains three operable discrimination


           3
             None of the cases on which the district court or defendants rely is in conflict with
   that conclusion. Those cases involve instances in which the (1) the plaintiff raised waiver-
   by-removal argument for the first time on appeal and thus waived the argument itself, Perez,
307 F.3d at 331–32, (2) the plaintiff sued in federal court in the first instance and there was
   no waiver-by-removal argument to be made, Pequeno, 718 F. App’x at 240–41, or (3) the
   plaintiff averred that “removal waives immunity entirely” and attempted to rely on
   removal alone to waive immunity from both suit and liability, Skinner v. Gragg,
   650 F. App’x 214, 218 (5th Cir. 2016) (per curiam). Meyers did not reach the question of
   whether the state “retained a separate immunity from liability . . . according to [the] state’s
   law.” Meyers, 410 F.3d at 255.




                                                 6
Case: 20-50210       Document: 00515631358             Page: 7      Date Filed: 11/09/2020




                                        No. 20-50210


   causes of action. He asserts Title VII and TCHRA discrimination claims
   against Texas Tech. Additionally, he maintains § 1981 claims against the
   individual defendants. Because those “three statutory bases are functionally
   identical for the purposes of [Zeng’s] claims,” our analysis below is sufficient
   to dispose of all claims together. Shackleford, 190 F.3d at 403 n.2.
           For cases of intentional discrimination based on circumstantial evi-
   dence, such as this one, we apply the familiar McDonnell-Douglas burden-
   shifting framework. 4 Under that framework, a plaintiff must first establish a
   prima facie case of discrimination, which requires him to show that “(1) he is
   a member of a protected class, (2) he was qualified for the position at issue,
   (3) he was the subject of an adverse employment action, and (4) he was
   treated less favorably because of his membership in that protected class than
   were other similarly situated employees who were not members of the
   protected class, under nearly identical circumstances.” Lee v. Kan. City S.
   Ry. Co., 574 F.3d 253, 259 (5th Cir. 2009).
          If the plaintiff establishes a prima facie case, the burden of production
   “shifts to the employer to articulate a legitimate, nondiscriminatory or non-
   retaliatory reason for its employment action.” McCoy, 492 F.3d at 557. If the
   employer is able to do so, then the burden shifts back to the plaintiff to show
   “that the employer’s proffered reason is not true but instead is a pretext for
   the real discriminatory or retaliatory purpose.” Id. Because Zeng fails to
   make out a prima facie case of discrimination, we need not determine whether
   his violation of company policy provided a legitimate, nondiscriminatory
   reason for Texas Tech’s employment decision.
          Nobody contests that Zeng is a member of a protected class or that he


          4
           McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007) (per curiam); see
   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973).




                                              7
Case: 20-50210      Document: 00515631358          Page: 8   Date Filed: 11/09/2020




                                    No. 20-50210


   was the subject of an adverse employment action. Instead, defendants assert
   that Zeng fails to make his prima facie case because he fails to offer evidence
   demonstrating that he was qualified for the position, and, even if he was, he
   was not treated less favorably than others under nearly identical circum-
   stances. We assume that Zeng, as a Ph.D. in immunology, was qualified for
   the research assistant position. Our focus is instead on the fourth prima facie
   requirement—whether Zeng was treated unfavorably because of his pro-
   tected status. He wasn’t.
          Zeng’s prima facie case turns on whether the other employees that he
   identifies as comparators were similarly situated to him. Lee, 574 F.3d at 259.
   We construe “similarly situated narrowly, requiring the employees’ situa-
   tions to be nearly identical.” West v. City of Hous., 960 F.3d 736, 740 (5th
   Cir. 2020) (quotation omitted). “[E]mployees who have different work re-
   sponsibilities or who are subjected to adverse employment action for dis-
   similar violations are not similarly situated.” Lee, 574 F.3d at 259–60. More-
   over, “the conduct the employer points to as the reason for the firing must
   have been ‘nearly identical’ to ‘that of the proffered comparator who alleg-
   edly drew dissimilar employment decisions.’” Garcia v. Prof’l Contract
   Servs., Inc., 938 F.3d 236, 244 (5th Cir. 2019) (quoting Lee, 574 F.3d at 260).
          Zeng points to three groups as comparators: (1) Alexa Montoya and
   Christopher Lopez; (2) eleven other “employees with serious policy viola-
   tions [who] were not terminated”; and (3) a final group of employees, all of
   whom were terminated but, according to Zeng, received “multiple oppor-
   tunities and assistance to correct their behaviors prior to termination.” We
   address each in turn.
          We begin with Montoya and Lopez. Both of them worked in Zeng’s
   department and, like Zeng, reported work hours that did not match their
   access badge data. Montoya reported normal working hours on 83 days when




                                         8
Case: 20-50210         Document: 00515631358                Page: 9       Date Filed: 11/09/2020




                                           No. 20-50210


   she did not use her badge to access the building, and Lopez reported normal
   working hours on 24 days when he did not use his badge to access the build-
   ing. But that resemblance aside, those two are not similarly situated to Zeng.
           As an initial matter, both Montoya and Lopez cooperated with Court
   and others at Texas Tech to resolve the issue once the discrepancies were
   brought to light. Zeng, on the other hand, was given multiple opportunities
   to meet with Court to discuss his situation. On each occasion, Zeng either
   declined the opportunity or failed to respond at all. Therefore, even if Mon-
   toya’s or Lopez’s initial violations were “nearly identical” to Zeng’s, the
   totality of their conduct was not. 5
           In any event, the violations were not themselves “nearly identical.”
   First, Montoya’s and Lopez’s absences were less severe than Zeng’s 119-day
   absence. Additionally, those absences were based on conduct distinct from
   Zeng’s. Montoya, for example, told her supervisor that she was unable to
   swipe her badge to enter the building because her badge was not authorized
   for the proper times. Instead, although her badge data did not reflect it, Mon-
   toya maintained that she was in the building at the reported times after being
   let in by others coming and going. Similarly, Lopez informed Court that he
   failed to swipe his badge on occasion because “he was often walking into work
   as people were leaving and did not need to use his card to gain access to the
   building.”
           Thus, the violations by Lopez and Montoya were not “nearly identi-
   cal” to Zeng’s. To be sure, the violations were discovered by the same pro-


           5
             See Lee, 574 F.3d at 260 (“If the ‘difference between the plaintiff’s conduct and
   that of those alleged to be similarly situated accounts for the difference in treatment received
   from the employer,’ the employees are not similarly situated for the purposes of an employ-
   ment discrimination analysis.” (quoting Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 221
   (5th Cir. 2001))).




                                                  9
Case: 20-50210     Document: 00515631358            Page: 10    Date Filed: 11/09/2020




                                     No. 20-50210


   cess: the internal audit. But the nature of the violations themselves—
   improper use of the access badge as distinguished from working remotely
   from West Virginia without proper authorization—is patently different.
          Next, Zeng points to a group of employees that violated Texas Tech’s
   policies but were not terminated. That collection of employees includes a
   billing associate, two clinical assistants, a senior medical secretary, a research
   administrator, and a mechanic (among other similarly disparate positions).
   The violations themselves are just as dissimilar, ranging from tardiness to
   sexual harassment. The only discernable commonalities in the group is that
   they worked for Texas Tech, were somewhere below Lange in the chain-of-
   command, violated some rule at some point during their employment, and
   were not fired for that violation. Zeng doesn’t assert that they shared “the
   same job or responsibilities” or had “comparable violation histories.” West,
960 F.3d at 740. Therefore, we agree with the district court that they were
   not similarly situated to Zeng.
          Finally, Zeng offers a group of thirteen employees who were termin-
   ated under Lange but, unlike Zeng, “were offered multiple opportunities and
   assistance to correct their behaviors prior to termination.” Like the previous
   group, this diverse bunch includes a wide array of positions, including a
   coding and reimbursement specialist, a patient services specialist, and a sen-
   ior business assistant. And, again like the previous group, the violations range
   broadly. It is true that the employees on that list received multiple “strikes”
   before being fired. But because all of them had “different work responsibili-
   ties” and were “subjected to adverse employment action[s] for dissimilar
   violations,” that is inapposite. Lee, 574 F.3d at 259–60.
          Zeng fails to demonstrate that “he was treated less favorably because
   of his membership in [a] protected class than were other similarly situated
   employees who were not members of the protected class, under nearly iden-




                                          10
Case: 20-50210     Document: 00515631358           Page: 11   Date Filed: 11/09/2020




                                    No. 20-50210


   tical circumstances.” Id. at 259. Therefore, he fails to make his prima facie
   case of discrimination under the McDonnell-Douglas framework. We affirm
   summary judgment on the discrimination claims.

                                         B.
          Zeng asserts, under 42 U.S.C. § 1983, that defendants deprived him
   of a property and liberty interest without adequate procedure, violating his
   Fourteenth Amendment due process rights. But because Zeng was not
   deprived of a protected property or liberty interest, he was not owed any
   constitutional due process.
          “The first inquiry in every due process challenge is whether the plain-
   tiff has been deprived of a protected interest in ‘property’ or ‘liberty.’ Only
   after finding the deprivation of a protected interest do we look to see if the
   State’s procedures comport with due process.” Am. Mfrs. Mut. Ins. Co. v.
   Sullivan, 526 U.S. 40, 59 (1999) (citations omitted). In the context of
   employment, a property interest arises “only when a legitimate right to con-
   tinued employment exists.” McDonald v. City of Corinth, 102 F.3d 152, 155
   (5th Cir. 1996). A liberty interest arises “only when the employee is dis-
   charged in a manner that creates a false and defamatory impression about
   him.” Bledsoe v. City of Horn Lake, 449 F.3d 650, 653 (5th Cir. 2006) (cleaned
   up). We address the two interests in turn.

                                         1.
          “State law controls the analysis of whether [an employee] has a prop-
   erty interest in his employment.” McDonald, 102 F.3d at 155. In Texas, an
   at-will employment state, “employment may be terminated by the employer
   or the employee at will, for good cause, bad cause, or no cause at all.” Mont-
   gomery Cty. Hosp. Dist. v. Brown, 965 S.W.2d 501, 502 (Tex. 1998). There-
   fore, to establish a property interest—“a legitimate right to continued
   employment”—an employee must show that the at-will presumption has



                                         11
Case: 20-50210        Document: 00515631358           Page: 12    Date Filed: 11/09/2020




                                       No. 20-50210


   been altered. McDonald, 102 F.3d at 155; see also Muncy v. City of Dall.,
   335 F.3d 394, 398 (5th Cir. 2003).
             That presumption can be changed by “a specific agreement to the
   contrary.” Brown, 965 S.W.2d at 502. To do so, “the employer must un-
   equivocally indicate a definite intent to be bound not to terminate the em-
   ployee except under clearly specified circumstances. . . . An employee who
   has no formal agreement with his employer cannot construct one out of
   indefinite comments, encouragements, or assurances.” Id.
             Zeng signed an “Employment Acknowledgment” form that explicitly
   stated “a contract was not being offered” and “all employment at the Texas
   Tech University Health Sciences Center is employment-at-will.” To estab-
   lish a property interest, then, that status must have been modified. To that
   end, Zeng asserts that he and Wu formed a “definitive understanding” that
   he “would have continued employment.” We disagree.
             To support his position, Zeng asserts little more than conclusory
   statements that an understanding existed. He points first to two discussions
   with Wu regarding the stability of the position based on research-grant
   funding. He then speculates that Wu did not intend to fire him and, there-
   fore, there was an understanding between the two. None of these instances
   “unequivocally indicate[s] a definite intent to be bound not to terminate the
   employee except under clearly specified circumstances.” Brown, 965 S.W.2d
   at 502.
             As an initial matter, the first set of conversations on which Zeng relies
   took place in the interview phase, i.e., before he signed the employment
   acknowledgment that expressly stated his employment was at-will. Those
   discussions could not have modified an employment arrangement that did
   not yet exist.
             Irrespective of when the conversations occurred, Zeng can point to no



                                            12
Case: 20-50210     Document: 00515631358            Page: 13   Date Filed: 11/09/2020




                                    No. 20-50210


   “expressed” or “clear and specific” agreement to modify his employment
   from at-will. El Expreso, Inc. v. Zendejas, 193 S.W.3d 590, 594 (Tex. App.—
   Houston [1st Dist.] 2006, no pet.) (quotation omitted). The best he can do
   is state that Wu told him there was sufficient funding to sustain the position
   for several years. At most, Wu’s statements regarding the stability of funding
   were “indefinite . . . assurances.” Brown, 965 S.W.2d at 502.
          Moreover, whether Wu intended to fire Zeng is irrelevant. That a
   supervisor does not intend to fire an employee does not compel the con-
   clusion that he or she is “bound not to terminate the employee . . . .” Brown,
965 S.W.2d at 502. It shows only that the supervisor does not wish to do so,
   not that he or she could not do so if desired.
          Zeng was hired as an at-will employee. Nothing changed that. He had
   no “legitimate right to continued employment” and, therefore, no protected
   Fourteenth Amendment property interest. McDonald, 102 F.3d at 155.

                                          2.
          Zeng asserts that his termination infringed on a liberty interest, which,
   like property interests, can trigger procedural due process rights. When “the
   government discharges an employee amidst allegations of misconduct, the
   employee may have a procedural due process right to notice and an oppor-
   tunity to clear his name.” Bledsoe, 449 F.3d at 653. Those rights are triggered
   “only when the employee is discharged in a manner that creates a false and
   defamatory impression about him and thus stigmatizes him and forecloses
   him from other employment opportunities.” Id. (quotation omitted).
          We employ a seven-element “stigma-plus-infringement” test to de-
   termine whether a government employee is entitled to a remedy under
   § 1983. Id. Zeng must demonstrate that “(1) he was discharged; (2) stig-
   matizing charges were made against him in connection with the discharge;
   (3) the charges were false; (4) he was not provided notice or an opportunity



                                          13
Case: 20-50210      Document: 00515631358             Page: 14     Date Filed: 11/09/2020




                                       No. 20-50210


   to be heard prior to the discharge; (5) the charges were made public; (6) he
   requested a hearing to clear his name; and (7) the employer denied the
   request.” Id. He cannot do so.
          To the extent that Zeng reasserts his argument made in the district
   court that Texas Tech infringed on his liberty interests by classifying his
   termination as for “misconduct,” that claim fails here as it did there. It is
   undisputed that Zeng violated Texas Tech policy when he worked from
   West Virginia. He fails element three, then, because the “charges were [not]
   false.” Id.
          Zeng also claims that Texas Tech’s determination to designate him as
   not eligible for rehire (“NEFR”) was “both adverse and stigmatizing” and,
   therefore, infringed his liberty interest. That assertion fails for several rea-
   sons. The meaning of an NEFR designation is published in the Texas Tech
   University System regulations. There, it states the criteria for NEFR: “The
   individual engaged in behavior that constitutes serious misconduct including
   but not limited to fraud, theft, violence/threat of violence, alcohol/drug pol-
   icy violation, moral turpitude, sexual misconduct, or other conduct demon-
   strating unfitness for employment.” Because Zeng was fired for misconduct,
   he “engaged in . . . conduct demonstrating unfitness for employment,” and
   it fails Bledosoe’s third element. Id.
          Moreover, Zeng provides no evidence that the “the charges were
   made public.” Id. 6 To be sure, the NEFR designation was disclosed to a
   reference-check company that was hired at Zeng’s behest. But because
   “there is no liability when . . . the plaintiff cause[s] [the charges] to be made



          6
            As described above, the meaning of an NEFR designation is publicly available.
   But Zeng’s NEFR designation, not what that designation generally means, is what must
   have been “made public.” Bledsoe, 449 F.3d at 653.




                                            14
Case: 20-50210     Document: 00515631358            Page: 15   Date Filed: 11/09/2020




                                     No. 20-50210


   public,” that is insufficient. Hughes v. City of Garland, 204 F.3d 223, 228
   (5th Cir. 2000) (quotation omitted). Zeng can point to no other instances in
   which the NEFR designation was made public. Therefore, his assertion also
   fails Bledsoe’s fifth element. Bledsoe, 449 F.3d at 653.
          Because Zeng did not have a property interest in continued employ-
   ment, and because he cannot show that his termination infringed on a liberty
   interest, he was not deprived of any procedural due process rights. There-
   fore, we affirm summary judgment on his § 1983 claims.

                                          C.
          Zeng puts forth defamation and tortious interference claims under
   Texas tort law. He posits that the individual defendants defamed him by
   labelling him as terminated for misconduct and NEFR. He further contends
   that those labels were communicated to prospective employers, committing
   tortious interference with prospective employment.
          These claims border on frivolity. Substantively, Zeng cannot show
   that Texas Tech published a false statement, which is a required element of
   defamation. In re Lipsky, 460 S.W.3d 579, 593 (Tex. 2015). As explained
   above, the alleged defamatory statements were not false, nor did Texas Tech
   make them public. Neither can Zeng demonstrate that Texas Tech’s actions
   were “independently tortious or unlawful,” an element of a tortious interfer-
   ence claim. Coinmach Corp. v. Aspenwood Apartment Corp., 417 S.W.3d 909,
   923 (Tex. 2013). And, in any event, the claims are barred by sovereign
   immunity.
          The Texas Tort Claims Act (“TTCA”) provides a “limited waiver of
   [sovereign] immunity for certain suits.” Garcia, 253 S.W.3d at 655. Recov-
   ery against a government employee is barred “when suit is filed against an
   employee whose conduct was within the scope of his or her employment and
   the suit could have been brought against the governmental unit.” Id. at 657




                                          15
Case: 20-50210       Document: 00515631358              Page: 16       Date Filed: 11/09/2020




                                         No. 20-50210


   (citing Tex. Civ. Prac. & Rem. Code § 101.106(f)). Thus, Zeng seeks
   to avoid sovereign immunity by claiming that defendants’ conduct was not
   within the scope of their employment or was otherwise ultra vires.
           To be within the scope of employment, there must be “a connection
   between the employee’s job duties and the alleged tortious conduct.” Lav-
   erie v. Wetherbe, 517 S.W.3d 748, 753 (Tex. 2017). That connection may be
   satisfied “even if the employee performs negligently or is motivated by ulter-
   ior motives or personal animus so long as the conduct itself was pursuant to
   her job responsibilities.” Id. The district court found, and Zeng now seem-
   ingly concedes, that “there is a clear connection between the conduct at issue
   in [Zeng’s] tort claims—essentially, how the Individual Defendants categor-
   ized and decided his termination—and the Individual Defendants’ job duties
   as administrators of [his] workplace.” We agree.
           “To fall within th[e] ultra vires exception, a suit must not complain of
   a government officer’s exercise of discretion, but rather must allege, and
   ultimately prove, that the officer acted without legal authority or failed to
   perform a purely ministerial act.” City of El Paso v. Heinrich, 284 S.W.3d
366, 372 (Tex. 2009). Acting “without legal authority” means that the gov-
   ernment actor must have “violated statutory or constitutional provisions.”
   Lazarides v. Farris, 367 S.W.3d 788, 800 (Tex. App.—Houston [14th Dist.]
   2012, no pet.). Zeng alleges only violations of Texas Tech policy, not “stat-
   utory or constitutional provisions.” Id. 7 Therefore, that assertion is insuffi-



           7
             We recognize that because Texas Tech is a state university, some of its policies—
   those promulgated by the Board of Regents—may “have the same force as an enactment
   of the legislature” for purposes of waiving sovereign immunity. Hall v. McRaven,
   508 S.W.3d 232, 235 (Tex. 2017). But not every university policy meets that criterion. See
   Univ. of Hous. v. Barth, 403 S.W.3d 851, 856 (Tex. 2013). Because Zeng provides “no evi-
   dence that the [relevant policy was] enacted by the Board of Regents,” those policies are
   not “law” for purposes of the ultra vires or purely-ministerial-act exceptions to sovereign




                                               16
Case: 20-50210       Document: 00515631358         Page: 17    Date Filed: 11/09/2020




                                    No. 20-50210


   cient to sustain a claim under the ultra vires exception.
          Purely “[m]inisterial acts are those where the law prescribes and
   defines the duties to be performed with such precision and certainty as to
   leave nothing to the exercise of discretion or judgment.” Sw. Bell Tel., L.P.
   v. Emmett, 459 S.W.3d 578, 587 (Tex. 2015) (quotation omitted). Again,
   Zeng asserts only duties imposed by Texas Tech policy, not law. Therefore,
   he can demonstrate no failure to perform purely ministerial acts on behalf of
   the defendants.
          In sum, Zeng’s tort claims are barred by sovereign immunity under
   the TTCA. Even if they weren’t, his substantive arguments lack merit. We
   affirm the summary judgment in favor of the individual defendants on the
   tort claims.

                                         D.
          Zeng appeals the denial of his motion for supplemental discovery.
   Rule 56(d) of the Federal Rules of Civil Procedure states that, following a
   motion for summary judgment, if the nonmoving party “shows . . . that, for
   specified reasons, it cannot present facts essential to justify its opposition,
   the court may” permit additional discovery. Fed. R. Civ. P. 56(d). “We
   review a district court’s denial of a Rule 56(d) motion for abuse of discre-
   tion.” Am. Family Life Assurance Co. of Columbus v. Biles, 714 F.3d 887, 894
   (5th Cir. 2013) (per curiam). We find none.
          Motions for additional discovery under Rule 56(d) are “broadly
   favored and should be liberally granted because the rule is designed to safe-
   guard nonmoving parties from summary judgment motions that they cannot



   immunity. Id. at 855–57.




                                          17
Case: 20-50210       Document: 00515631358              Page: 18       Date Filed: 11/09/2020




                                         No. 20-50210


   adequately oppose.” Raby v. Livingston, 600 F.3d 552, 561 (5th Cir. 2010)
   (quotation omitted). Even still, the nonmoving party must demonstrate
   “how the emergent facts, if adduced, will influence the outcome of the pend-
   ing summary judgment motion.” Biles, 714 F.3d at 894 (quotation omitted).
   Therefore, “we generally assess whether the evidence requested would
   affect the outcome of a summary judgment motion.” Smith v. Reg’l Transit
   Auth., 827 F.3d 412, 423 (5th Cir. 2016).
           Zeng sought to discover Montoya’s and Lopez’s “timesheets and the
   records of [their] access card use” for an additional period of time. Accord-
   ing to Zeng, “[i]n order to assess the seriousness” of their violations for the
   purposes of establishing that he was similarly situated to them, it was
   “important to know how many claimed workdays without access card use”
   they had accrued. 8 As explained above, however, the number of claimed
   workdays without access card use—even if equal to or greater than Zeng’s
   119-day absence—would not make Montoya or Lopez similarly situated to
   him. The violations themselves are different. One is the improper use of an
   access badge; the other is working from another part of the country without
   proper authorization.
           Because the additional discovery would not have “affect[ed] the
   outcome of [the] summary judgment motion,” the district court did not
   abuse its discretion in denying the motion. Id.

                                               E.
           Zeng appeals the denial of his motion for sanctions for spoliation of


           8
             On appeal, Zeng recharacterizes the aims of his motion. He now intimates that
   additional discovery may somehow have uncovered that Montoya and Lopez were not
   working at all, rather than only failing to use their access badges. Because the additional
   discovery that Zeng sought would not have uncovered that information, we need not
   address its relevance.




                                               18
Case: 20-50210       Document: 00515631358             Page: 19      Date Filed: 11/09/2020




                                        No. 20-50210


   evidence. He asserts that Texas Tech deleted his work email account history
   in violation of its duty to preserve evidence. The district court determined
   that the motion failed because Zeng could not make the requisite showing of
   bad faith. We review that decision for abuse of discretion. Guzman v. Jones,
   804 F.3d 707, 713 (5th Cir. 2015). Once again, we find none.
           “Spoliation of evidence is the destruction or the significant and mean-
   ingful alteration of evidence.” Id. (quotation omitted). When that occurs,
   we permit an “adverse inference” against the offending party “only upon a
   showing of ‘bad faith’ or ‘bad conduct.’” Id. (quoting Condrey v. SunTrust
   Bank of Ga., 431 F.3d 191, 203 (5th Cir. 2005)). The duty to preserve
   evidence attaches only “when the party has notice that the evidence is rele-
   vant to the litigation or should have known that the evidence may be rele-
   vant.” Id.
           It is uncontested that the emails were deleted on March 3, 2018. 9 The
   only evidence Zeng posits may have placed Texas Tech on notice of the liti-
   gation before that date is a complaint sent to Rotwein and an exchange of
   emails with Salcido and Lange. Zeng sent Rotwein a letter expressing his
   regret that he had been terminated, explaining the stain the termination
   would have on his “career record,” stating that the decision would “reflect
   poorly on the university,” and asking Rotwein to reconsider. He then for-
   warded that letter to Rebecca Salcido and Lange.
           Nothing in that letter could be construed as placing Texas Tech on
   notice that Zeng would even file suit, much less that his emails would be
   relevant to that litigation. Never was there a mention of discrimination or


           9
             It appears that the emails were deleted per a general Texas Tech policy, under
   which emails are deleted ninety days after an employee is terminated. That factual asser-
   tion was uncontested until Zeng now claims that “no such policy was produced.” Even if
   there was no policy in place, both sides agree that the emails were deleted on March 3.




                                              19
Case: 20-50210     Document: 00515631358              Page: 20   Date Filed: 11/09/2020




                                       No. 20-50210


   procedural failures, nor the slightest intimation of further action. The district
   court did not abuse its discretion when it determined that Texas Tech did not
   act in bad faith when it deleted Zeng’s emails.
                                   *        *         *
          Zeng broke the rules, his employer found out, and he got fired. That
   may be disappointing to him, but that doesn’t make it illegal. The summary
   judgment is AFFIRMED.




                                           20